NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 10, 2020*
                                Decided April 14, 2020

                                        Before

                        MICHAEL S. KANNE, Circuit Judge

                        ILANA DIAMOND ROVNER, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

No. 19-3021

CLARENCE B. JACKSON,                           Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Central District of Illinois.



      v.                                       No. 2:18-cv-02257-CSB-EIL

ANDREW M. SAUL, Commissioner of                Colin S. Bruce,
Social Security,                               Judge.
       Defendant-Appellee.

                                      ORDER

       Clarence Jackson challenges the Social Security Administration’s decision to
recover $1,270.92 in overpaid supplemental security income. The district court upheld
the agency’s decision. Because Jackson does not contest that he was overpaid and that
he was at least partially at fault for the overpayment, we affirm.



      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 19-3021                                                                           Page 2

       Jackson’s case starts in 2010, when the agency awarded him benefits after
concluding that he had been disabled since 2007. Following that decision, the agency
notified Jackson that it would withhold some of his back benefits because of an earlier
overpayment. Jackson, contending that he had been disabled since 1991 and was
entitled to the entirety of his back benefits, sought judicial review. But the district court
dismissed the suit for lack of jurisdiction because Jackson had not exhausted
administrative remedies and, alternatively, because he had filed his complaint too late.
Jackson appealed, but we summarily dismissed Jackson’s appeal for failing to address
the district court’s rationale. See Jackson v. Astrue, 472 F. App’x 421, 422 (7th Cir. 2012).

       Several years later, the agency discovered that it was overpaying Jackson because
of previously undisclosed earnings. The agency calculates supplemental security
income payments each month, reducing benefits to account for the beneficiary’s
monthly income. 20 C.F.R. § 416.420. Throughout 2014 and 2015, Jackson’s brother hired
him to run errands and push him in a wheelchair. Jackson reported the payments from
his brother as self-employment income on his tax returns, but he did not report them to
the agency until after the agency had already calculated and paid him benefits for those
months. After reviewing Jackson’s tax returns, the agency ultimately concluded that it
had overpaid Jackson every month from March 2014 to March 2016. The agency notified
Jackson that it would recover the overpayments by garnishing future benefits.

       After a hearing, an administrative law judge found Jackson liable for $4,699.26 in
overpayment over the two years. The ALJ discredited Jackson’s testimony that the
money from his brother was a loan and not income, pointing out that Jackson had
reported the money as income to the agency and on his taxes. And Jackson was not
entitled to a waiver of recovery, the ALJ concluded, because his failure to timely report
his earnings made him partially at fault in causing the overpayment. See 42 U.S.C.
§ 404(b)(1). The ALJ rejected Jackson’s assertion that he misunderstood how the income
would affect his benefits, explaining that the agency had notified Jackson multiple times
about how his benefits were calculated.

       The Appeals Council reversed the ALJ’s decision in part and affirmed it in part.
Based on newly updated tax documents, the Council concluded that the agency
stopped overpaying Jackson after February 2015, and so Jackson was liable for only
$1,270.92 in overpayments. But the Appeals Council otherwise accepted the ALJ’s
findings, including the determination that Jackson’s failure to report his income made
him partially at fault for the overpayment and thus ineligible for waiver of recovery.
No. 19-3021                                                                             Page 3

        Jackson again sought judicial review but again did not explain why the agency’s
final ruling (i.e., the Appeals Council’s) was wrong and instead sought to relitigate the
amount of back benefits awarded in the agency’s 2010 decision. The district court
upheld the Appeals Council’s decision, explaining that only the agency’s most recent
decision was before it for review. Further, the court explained, the only issues relevant
to the court’s review of that decision were whether Jackson was overpaid and whether
he was without fault in incurring the overpayment. The court concluded that Jackson
had waived those issues by failing to develop any argument for why the Appeals
Council’s findings were incorrect. But even if he had not, the court continued, the court
would nonetheless affirm because substantial evidence supported the Appeals
Council’s decision. See 42 U.S.C. § 405(g); Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).
Jackson’s tax returns supported the Appeals Council’s calculation of the overpayment.
And its conclusion that Jackson was partially at fault was supported by evidence that
Jackson had received benefits for several years and that the agency had notified him
multiple times about his duty to report changes in his monthly income.

        On appeal, Jackson does not contest the Appeals Council’s findings that he was
overpaid and at fault for the overpayment. Instead, he appears to argue that the agency
should waive recovery because the ALJ who found him disabled in 2010 miscalculated
his back benefits. But as the district court correctly explained, only the most recent
agency decision is under review. The deadline for Jackson to seek judicial review of the
2010 ALJ decision has long since passed. See 42 U.S.C. § 405(g). And because Jackson
failed to request Appeals Council review of that decision as required by 20 C.F.R.
§ 404.968, he cannot now ask us to conclude that the decision was wrong. See Smith v.
Berryhill, 139 S. Ct. 1765, 1779–80 (2019); 20 C.F.R. § 404.955. Moreover, even if the ALJ
had miscalculated his benefits in 2010, that would not be a ground for waiving recovery
of the current overpayment. The Social Security Act allows the agency to waive
recovery only when a beneficiary is without fault in incurring the overpayment.
42 U.S.C. § 404(b)(1); Casey v. Berryhill, 853 F.3d 322, 329 (7th Cir. 2017). When a
beneficiary is not entitled to waiver under the Act, the agency is required to seek
recovery. Id. § 404(a)(1); Berg v. Soc. Sec. Admin., 900 F.3d 864, 868 (7th Cir. 2018). That
the agency may have also been at fault in making the overpayment (which is what we
take Jackson to be arguing here) does not relieve him of his burden to prove that he was
without fault. See 20 C.F.R. § 416.552. And because he does not otherwise challenge the
fact of the overpayment, he is liable to repay it.

       We have considered Jackson’s additional arguments, and none has merit.
                                                                                   AFFIRMED